UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6014 DREYFUS CONNECTICUT MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 02/28/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Connecticut Municipal Money Market Fund, Inc. February 28, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.7% Rate (%) Date Amount ($) Value ($) Connecticut94.2% Connecticut, GO Notes 5.00 4/15/09 1,000,000 1,004,020 Connecticut, GO Notes 5.00 4/15/09 250,000 251,154 Connecticut, GO Notes (Liquidity Facility; Dexia Credit Locale) 2.00 3/7/09 17,505,000 a 17,505,000 Connecticut, GO Notes, Refunding 5.25 12/15/09 200,000 206,284 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 6.15 9/1/09 3,930,000 4,015,204 Connecticut Development Authority, Airport Hotel Revenue, Refunding (Bradley Airport Hotel Project) (LOC; TD Banknorth, N.A.) 0.67 3/7/09 8,665,000 a 8,665,000 Connecticut Development Authority, IDR (Lapham-Hickey Steel Corporation Project) (LOC; Bank of Montreal) 1.07 3/7/09 4,995,000 a 4,995,000 Connecticut Development Authority, Industrial Revenue (Gerber Scientific Inc. Issue) (LOC; Royal Bank of Scotland) 0.65 3/7/09 1,735,000 a 1,735,000 Connecticut Development Authority, Water Facility Revenue, Refunding (Connecticut Water Company Project) (LOC; Royal Bank of Scotland PLC) 0.65 3/7/09 1,000,000 a 1,000,000 Connecticut Health and Educational Facilities Authority, Revenue (Academy of Our Lady of Mercy Lauralton Hall Issue) (LOC; Allied Irish Banks) 0.80 3/7/09 2,870,000 a,b 2,870,000 Connecticut Health and Educational Facilities Authority, Revenue (Boys and Girls Club of Greenwich Issue) (LOC; Allied Irish Banks) 0.79 3/7/09 5,030,000 a,b 5,030,000 Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 0.75 3/7/09 5,650,000 a 5,650,000 Connecticut Health and Educational Facilities Authority, Revenue (Eastern Connecticut Health Network Issue) (LOC; Comerica Bank) 0.65 3/7/09 15,135,000 a 15,135,000 Connecticut Health and Educational Facilities Authority, Revenue (Edgehill Issue) (LOC; KBC Bank) 0.60 3/1/09 200,000 a 200,000 Connecticut Health and Educational Facilities Authority, Revenue (Hamden Hall Country Day School Issue) (LOC; RBS Citizens NA) 0.65 3/7/09 3,900,000 a 3,900,000 Connecticut Health and Educational Facilities Authority, Revenue (Hospital of Saint Raphael Issue) (LOC; KBC Bank) 0.87 3/7/09 19,100,000 a 19,100,000 Connecticut Health and Educational Facilities Authority, Revenue (Klingberg Family Centers Issue) (LOC; Allied Irish Banks) 0.60 3/7/09 970,000 a 970,000 Connecticut Health and Educational Facilities Authority, Revenue (Sacred Heart University Issue) (LOC; Bank of America) 0.60 3/7/09 2,600,000 a 2,600,000 Connecticut Health and Educational Facilities Authority, Revenue (Taft School Issue) (LOC; Wachovia Bank) 0.70 3/7/09 4,400,000 a 4,400,000 Connecticut Health and Educational Facilities Authority, Revenue (The Children's School Issue) (LOC; JPMorgan Chase Bank) 0.75 3/7/09 6,715,000 a 6,715,000 Connecticut Health and Educational Facilities Authority, Revenue (The Ethel Walker School Issue) (LOC; Allied Irish Banks) 0.80 3/7/09 7,500,000 a,b 7,500,000 Connecticut Health and Educational Facilities Authority, Revenue (The Jerome Home Issue) (LOC; Bank of America) 0.65 3/7/09 7,870,000 a 7,870,000 Connecticut Health and Educational Facilities Authority, Revenue (The Marvelwood School Issue) (LOC; Wachovia Bank) 0.65 3/7/09 4,480,000 a 4,480,000 Connecticut Health and Educational Facilities Authority, Revenue (United Methodist Home of Sharon, Inc. Issue) (LOC; Wachovia Bank) 0.65 3/7/09 5,215,000 a 5,215,000 Connecticut Health and Educational Facilities Authority, Revenue (University of Bridgeport Issue) (LOC; Bank of Nova Scotia) 0.55 3/7/09 5,800,000 a 5,800,000 Connecticut Health and Educational Facilities Authority, Revenue (Westminster School Issue) (LOC; Bank of America) 0.65 3/7/09 2,745,000 a 2,745,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Citibank NA) 0.66 3/7/09 10,500,000 a,c 10,500,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Wells Fargo Bank) 0.62 3/7/09 7,300,000 a,c 7,300,000 Connecticut Housing Finance Authority, Revenue (Liquidity Facility; FHLB) 0.82 3/7/09 9,209,000 a 9,209,000 Derby, GO Notes, BAN 2.25 6/5/09 8,500,000 8,514,825 East Lyme, GO Notes, BAN 2.00 7/16/09 3,960,000 3,965,843 Harwinton, GO Notes, BAN 2.35 8/4/09 850,000 851,067 Manchester, GO Notes, BAN 2.00 7/2/09 346,000 346,229 New Britain, GO Notes, BAN 4.00 3/31/09 4,250,000 4,256,865 New Milford, GO Notes 4.00 7/15/09 575,000 579,970 New Milford, GO Notes, BAN 2.50 7/28/09 2,750,000 2,759,377 Scotland, GO Notes, BAN 2.50 5/19/09 1,775,000 1,777,066 Stamford, GO Notes 3.13 6/1/09 3,200,000 3,210,540 Tolland, GO Notes, BAN 3.00 9/10/09 1,400,000 1,408,724 Westbrook, GO Notes, BAN 2.25 7/23/09 995,000 996,539 Westport, GO Notes 5.25 7/15/09 1,305,000 1,322,575 U.S. Related5.5% Puerto Rico Commonwealth, Public Improvement GO, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.38 3/7/09 10,000,000 a 10,000,000 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Educational Revenue (Ana G. Mendez University System Project) (LOC; Banco Santander) 0.55 3/7/09 1,500,000 a 1,500,000 Total Investments (cost $208,055,282) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at February 28, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Purchased on a delayed delivery basis. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2009, these securities amounted to $17,800,000 or 8.5% of net assets. At February 28, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS CONNECTICUT MUNICIPAL MONEY MARKET FUND, INC. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
